SULLIVAN, Judge
(concurring in part and dissenting in part):
*194I concur with the excellent opinion of my Brother, Judge Cox, and only dissent on the remedy to be taken. In my view, justice requires that the truth be determined at a new court-martial. Article 67(e), Uniform Code of Military Justice, 10 U.S.C. § 867(e), indicates that this Court may order a rehearing if the findings and sentence are set aside. In this case, I would order a rehearing. If the convening authority does not want to retry this case, the convening authority can dismiss the charges against appellant. Art. 67(f).